DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 57-62 are rejected herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 57-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 57 was amended to recite the use of a “non-denatured liquid egg” however no support can be found for a liquid egg that in “non-denatured”.

The term denature, by reasonable definition, means to modify the molecular structure of something, such as a protein, so as to destroy or diminish some of the original properties therein.
Therefore a reasonable description of a “non-denatured liquid egg” means a liquid egg that no original properties were modified, destroyed or diminished.
The claimed/disclosed method clearly sets forth multiple steps that modified, destroyed or diminish the original properties of an egg/egg liquid, including: pH adjusting, deashing including diafiltration with at least 1 volume of water and ultrafiltering through a 300 to less than 10,000 Daltons (Da) membrane at a pressure of less than 150 pounds per square inch; concentrating using a 100 to 3,000 Da membrane; desugaring by fermentation; and homogenizing.
For a reasonable definition of denature, see: 

Merriam-Webster: denature; published online at least by April 25, 2009 at: https://web.archive.org/web/20090425121345/https://www.merriam-webster.com/dictionary/denature











Claim Rejections - 35 USC § 112
Claims 57-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
A number of factors must be considered in assessing the enablement of an invention, including the following:  the breadth of the claims, the amount of experimentation necessary, the guidance provided in the specification, working examples provided, predictability, and the state of the art.  See In re Wands, 858  F.2d 731, 8 USPQ2nd 1400 (Fed. Circ. 1988).
Claim 57 was amended to recite the use of a “non-denatured liquid egg” however the term denature, by reasonable definition, means to modify the molecular structure of something, such as a protein, so as to destroy or diminish some of the original properties therein. Therefore a reasonable description of a “non-denatured liquid egg” means a liquid egg that no original properties were modified, destroyed or diminished.
The claimed method clearly sets forth multiple steps that modified, destroyed or diminish the original properties of an egg/egg liquid, including: pH adjusting, deashing including diafiltration with at least 1 volume of water and ultrafiltering through a 300 to less than 10,000 Daltons (Da) membrane at a pressure of less than 150 pounds per square inch; concentrating using a 100 to 3,000 Da membrane; desugaring by fermentation; and homogenizing.

When looking toward the original disclosure, nothing can be found to support how it is possible to use the disclosed methods without denaturing the egg/ egg liquid, including: the breadth of the claims do not make this clear, the amount of experimentation necessary is not discussed, the guidance provided in the specification provides no discussion on the use of a non-denatured egg liquid for their method, therefore no working examples are provided, no predictability is provided, and in the state of the art applying natural eggs to the claimed steps would not result in a denatured egg/egg liquid.  Therefore said claims are not enabled.

For a reasonable definition of denature, see: 

Merriam-Webster: denature; published online at least by April 25, 2009 at: https://web.archive.org/web/20090425121345/https://www.merriam-webster.com/dictionary/denature













Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 57 was amended to recite the use of a “non-denatured liquid egg”.
The term denature, by reasonable definition, means to modify the molecular structure of something, such as a protein, so as to destroy or diminish some of the original properties therein.
Therefore a reasonable description of a “non-denatured liquid egg” means a liquid egg that no original properties were modified, destroyed or diminished.
The claimed/disclosed method clearly sets forth multiple steps that modified, destroyed or diminish the original properties of an egg/egg liquid, including: pH adjusting, deashing including diafiltration with at least 1 volume of water and ultrafiltering through a 300 to less than 10,000 Daltons (Da) membrane at a pressure of less than 150 pounds per square inch; concentrating using a 100 to 3,000 Da membrane; desugaring by fermentation; and homogenizing.

Therefore the claims are missing critical elements, including those that impart how a liquid egg remains non-denatured after each of the claimed method steps which denote the liquid egg is non-denatured.
For a reasonable definition of denature, see: 

Merriam-Webster: denature; published online at least by April 25, 2009 at: https://web.archive.org/web/20090425121345/https://www.merriam-webster.com/dictionary/denature


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57-62 are rejected under 35 U.S.C. 103 as being unpatentable over Schneppe in view of Green (2012/0046449), Akashe (2004/0161514), Mason (2012/0004399) and Froning.
Schneppe: EP2926674 A1; Method for producing a food product based on egg white; published 11/30/2016

Froning: International Egg Pasteurization Manual; United Egg Association and the American Egg Board, published 2001.

With regard to the prior art, the phrases: 
“deashing the non-denatured liquid egg”, 
“concentrating the non-denatured liquid egg”, 

“homogenizing the non-denatured liquid egg”, 
“adjusting the pH of the non-denatured liquid egg”, and 
“drying the non-denatured liquid egg”, 
encompass: 
deashing the liquid egg”, 
“concentrating the liquid egg”, 
“desugaring the liquid egg”, 
“homogenizing the liquid egg”, 
“adjusting the pH of the liquid egg”, and 
“drying the liquid egg”;
based on Fig. 1, wherein the egg ingredient is de-natured in the step of filtration to clarify (104), which is before the other recited method steps, therefore a liquid egg would have been used for the remaining method steps.

Independent claim 57
Schneppe teaches a method of producing a foodstuff with a high protein content, wherein the foodstuff is derived from eggs and wherein the foodstuff is substantially tasteless (de-flavored), having no egg taste or egg smell ([0001]-[0003]). 
Such a teaching provides a de-flavored egg protein product, as claimed.




Providing liquid egg 
Schneppe teaches the method, includes a step of providing liquid egg, wherein separating egg white from egg yolk in order to provide raw egg white (albumen) which is slimy, in liquid form and non- and denatured (0001; 0012, 0013, 0015, and claim 1).

De-ashing
Schneppe teaches the method comprises a step of adjusting the pH of the egg white to a pH between 4 and 7.5 before the separation of salt, minerals, and water by ultrafiltration as well as well as an optional pH adjustment to achieve pH 4.0 to 7 after ultrafiltration and before pasteurization ([0012]-[0013] and [0025]-[0026]). 
Such a teaching provides a step of de-ashing prior to adjusting pH of the liquid egg and adjusting the pH to encompassing amounts of between 4 and 10, as claimed.
Schneppe teaches the step of de-ashing comprises separation of salt by means of ultrafiltration and the concentration of protein, wherein the protein from egg white is retained ([0019]; [0025] and [0027]). When salt is removed, other minerals in solution are also removed therefor the liquid egg is subjected to de-ashing [0025].
Schneppe teaches that ultrafiltration is preferably carried out in several stages, in each case with the addition of water (diafiltration) [0029]. The step preferably takes place by means of a membrane with a pressure gradient across the membrane of from 2 to 8 bar (29 to 116 psi) [0027]. Such a teaching encompasses de-ashing the liquid egg including diafiltration and ultrafiltering the liquid egg through a membrane at a pressure of less than 150 pounds per square inch.

Schneppe does not discuss the use of at least 1 volume of water with filtration to de-ash.
Green also teaches methods for producing a de-flavored protein isolate with decreased impurities and salt content ([0002]; [0009]; [0061]); and steps of filtration using water that are carried out or applied at multiple points during the process ([0062] and [0065]-[0067]). 
Green further provides that such filtration may be effected using from about 1 to about 40 volumes of solution, wherein further quantities of contaminants are removed by passage through the membrane with the permeate [0065]. 
Both Schneppe and Green teach methods of producing protein isolates or concentrated proteins by using ultrafiltration and diafiltration in order to remove salts and undesired components from a protein solution. 
Therefore, it would have been obvious to add about 1 to about 40 volumes of water (diafiltration solution) during the concentration/ultrafiltration step of Schneppe et al., because Green teaches that this was a suitable amount of diafiltration solution to use when concentrating protein solutions in order to obtain a purified protein product. 

Schneppe does not discuss the use of a 300 to less than 10,000 Daltons (Da) membrane for filtering out undesirable components.
Akashe also teaches method of making protein concentrates using steps of ultrafiltration (abstract; [0007]-[0008]; [0010] and [0025]), and further provides that the ultrafiltration membrane has a molecular weight cutoff up to about 50,000 Daltons, 
Both Schneppe and Akashe teach using an ultrafiltration membrane that remove minerals and flavor components. 
Given that Schneppe teaches carrying out the ultrafiltration in multiple stages or steps, it would have been obvious to use and incorporate ultrafiltration membranes in the process of Schneppe which have a cutoff of 1,000 Daltons for the initial ultrafiltration step and for further concentration, because Akashe teach that using an ultrafiltration membrane in the range of 1,000 Daltons to about 50,000 Daltons is also suitable for separating minerals and other flavor components from proteins in order to retain protein and form a suitable concentrated protein product.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Concentrating
The modified teaching, in Akashe provides a step of ultrafiltration for concentrating ([0014]; [0029]; and [0033]), using a membrane in the range of 1,000 Daltons to about 50,000 Daltons ([0029] and claims 10-11), which encompasses concentrating via a 100 to 3,000 Da membrane, as claimed. 



De-sugaring
Schneppe teaches the method, includes a step of de-sugared before, during, or after the separation of salt (de-ashing) and water (concentration), wherein the de-sugarization increases the shelf life of the food [0036]. 

Homogenizing
Schneppe does not discuss a step of homogenizing the egg mixture.
Mason also teaches methods of making egg protein products, by using a liquid egg product (0055), filtration to de-ash (0062), concentrating (0062), and pH adjusting to de-sugar (0062) and further imparts a step of homogenization, by teaching that homogenized egg products are used for the method (0047).
Therefore, if would have been obvious to one of skill in the art that a step of homogenization would have occurred for the liquid egg to have been homogenized.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making egg protein products by using steps of providing a liquid egg, filtrating to de-ash, concentrating, pH adjusting and de-sugaring, as the modified teaching above, to include a step of homogenization, as claimed, because Mason illustrates the use of homogenized egg products which indicates a step of homogenization has occurred with similar intended uses, including methods of making egg protein products by using steps of providing a liquid egg, filtrating to de-ash, concentrating, pH adjusting and de-sugaring (see MPEP 2144.07).


pH adjustment
Schneppe teaches the method comprises a step of adjusting the pH of the egg white to a pH between 4 and 7.5 before the separation of salt, minerals, and water by ultrafiltration as well as well as an optional pH adjustment to achieve pH 4.0 to 7 after ultrafiltration and before pasteurization ([0012]-[0013] and [0025]-[0026]). 
Such a teaching provides a step of de-ashing prior to adjusting pH of the liquid egg and adjusting the pH to encompassing amounts of between 4 and 10, as claimed.

Drying
Schneppe teaches steps of drying the liquid egg to form a de-flavored egg protein isolate (0032).

Pasteurization
Schneppe also teaches that the egg white protein foodstuff is dried after pasteurization in order to produce a foodstuff in dry form ([0001]; [0032]; and Examples 3 and 4). 

Schneppe does not discuss the use of hot room pasteurization. 
Froning also teaches methods of making egg white products by using a step of pasteurization, and further includes that hot room treatment of dried egg white (page 1; page 10, column 1, “Hot Room Treatment of Dried Egg White. 
Both Schneppe and Froning teach pasteurizing egg white products. 

Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making egg white products by using a step of pasteurization, as the modified teaching above, to include the use of hot room pasteurization, as claimed, because Froning illustrates that the art finds this type of pasteurization as being suitable for similar intended uses, including methods of making egg white products by using a step of pasteurization (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Type of protein, isolate
Protein isolate is a protein product that comprises mostly protein, therefore since the modified teaching, in Mason, provides that the egg protein comprises more than 90 wt% protein (0023), the modified teaching provides an egg protein in the form of an isolate, as claimed.

Dependent claims
As for claims 58-61, it would be reasonable for one of skill in the art to expect that  a similar egg protein product comprising similar components, having a similar structure, made by a similar method comprising similar method steps with similar process parameters would have similar properties and functionality, including:


    PNG
    media_image1.png
    70
    562
    media_image1.png
    Greyscale
, as in claim 58;
a whip density of greater than 0.15g/cm3 with low foam stability with more than 50 % foam reduction after 60 minutes, as in claim 59;
wherein the protein isolate has a reconstituted liquid color of L* greater than 40, as in claim 60; and
wherein the protein isolate has a b* value of less than 15, as in claim 61;
 
As for claim 62, Schneppe teaches that salt is separated from the egg white to a residual salt content of not more than 0.4 wt% and wherein with the separation of salt other dissolved minerals are separated as well ([0012] and [0025]). Given that minerals are removed along with salt and given that the salt content of the egg white protein isolate is less than 0.4 wt.%, one having ordinary skill in the art would have expected the ash content to be below 3 percent and therefore would have been obvious.

Response to Arguments
It is asserted, that independent claim 57 is amended in this Response and is now directed to a method of making a deflavored egg protein isolate that includes a combination of features of which there is no evidence in the record as to how one of ordinary skill in the art would interpret Schneppe, Green, Akashe, Mason, or Froning, alone or in combination, as disclosing or suggesting: providing a non-denatured liquid egg; prior to adjusting pH of the non-denatured liquid egg, deashing the non-denatured 

At a minimum, there is no evidence in the record as to how one of ordinary skill in the art would interpret Schneppe, Green, Akashe, Mason, or Froning, alone or in combination, as disclosing or otherwise suggesting "providing a non-denatured liquid egg," "prior to adjusting pH of the non-denatured liquid egg, deashing the non-denatured liquid egg," "concentrating the non- denatured liquid egg," "desugaring the non-denatured liquid egg by fermentation," "adjusting the pH of the non-denatured liquid egg," and "drying the non-denatured liquid egg to form a deflavored egg protein isolate" as recited in claim 57. 
Schneppe fails to disclose that the liquid egg is provided in a non-denatured form during salt removal by ultrafiltration, during concentration of the protein, or during desugaring. In contrast, Schneppe discloses that "with the method according to the invention, a white, creamy liquid food is produced" (Schneppe, paragraph 10013], emphasis added), where "[t]he white appearance of the food obtained with the method of egg white without additives indicates that the protein is at least partially denatured 
In response, Schneppe is clear that the liquid egg white is provided from opening a chicken egg and removing the white from the yolk (0012), therefore the liquid egg white provided is non-denatured as it is in its natural form.  All other steps are indefinite as denature, by definition means: to modify the molecular structure of something so as to destroy or diminish some of the original properties, and it is unclear as to how after the step of providing the other claimed steps occur without the properties of the original natural liquid egg product being modified, destroy or diminish. For example: steps of deashing, filtering, concentrating, desugaring, homogenizing and pH adjusting all either remove or modify the chemical composition of the egg liquid from its natural state, therefore not only is it unclear how this is achieved, however, it is also not enabled.

For a reasonable definition of denature, see: 

Merriam-Webster: denature; published online at least by April 25, 2009 at: https://web.archive.org/web/20090425121345/https://www.merriam-webster.com/dictionary/denature

 	It is asserted, that one of ordinary skill in the art would not look to Akashe as an analogous reference. In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. 
In the instant case, Akashe is neither in the same field of endeavor of the instant application, nor is Akashe reasonably pertinent to the problem faced in the instant application for at least the reasons demonstrated below. First, Akashe is not directed to the same field of endeavor as the instant application. The instant application is directed, inter alia, to the field of processing of eggs to produce egg protein isolates (see, e.g., Instant Application, p. 1, lines 10-11; p. 2, lines 4-6). In contrast, Akashe is directed to the processing of whev protein-containing materials for use in various food products. 
In response, the examiner does not agree, as both the primary teaching and Akashe are toward methods of processing protein.  Further, the Court in KSR stated that “[t]he first error of the Court of Appeals in this case was to foreclose this reasoning by holding that courts and patent examiners should look only to the problem the patentee was trying to solve. The Court of Appeals failed to recognize that the problem motivating the patentee may be only one of many addressed by the patent’s subject matter…The second error [was]…that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem.” 550 U.S. at 420, 82 USPQ2d at 1397. Federal Circuit case law prior to the Supreme Court’s decision in KSR is generally in accord with these statements by the KSR Court. See e.g., In re Dillon, 919 F.2d 688, 693, 16 USPQ2d 1897, 1902 (Fed. Cir. 1990) (en banc) ( "[I]t is not necessary in order to establish a prima facie case of obviousness that both a structural similarity between a claimed and prior art compound (or a key component of a composition) be shown and that there be a suggestion in or expectation from the prior art that the claimed compound or composition will have the same or a similar utility as one newly discovered by applicant" ) (emphasis added); In re Lintner, 458 F.2d 1013, 1018, 173 USPQ 560, 562 (CCPA 1972) (“The fact that [applicant] uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.”). Also, from MPEP 2141.II.A.2.: Office personnel should continue to follow MPEP § 904 to § 904.03 regarding search of the prior art. Office personnel are reminded that, for purposes of 35 U.S.C. 103, prior art can be either in the field of applicant’s endeavor or be reasonably pertinent to the particular problem with which the applicant was concerned. See MPEP § 2141.01(a) for a discussion of analogous art. Furthermore, prior art that is in a field of endeavor other than that of the applicant (as noted by the Court in KSR, “[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one,” 550 U.S. at 417, 82 USPQ2d at 1396 (emphasis added)), or solves a problem which is different from that which the applicant was trying to solve, may also be considered for the purposes of 35 U.S.C. 103. (The Court in KSR stated that “[t]he first error…in this case was…holding that courts and patent examiners should look only to the problem the patentee was trying to solve. The Court of Appeals failed to recognize that the problem motivating the patentee may be only one of many addressed by the patent’s subject matter…The second error [was]…that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem.” 550 U.S. at 420, 82 USPQ2d at 1397. Federal Circuit case law prior to the Supreme Court’s decision in KSR is generally in accord with these statements by the KSR Court. See e.g., In re Dillon, 919 F.2d 688, 693, 16 USPQ2d 1897, 1902 (Fed. Cir. 1990) (en banc) ( "[I]t is not necessary in order to establish a prima facie case of obviousness that both a structural similarity between a claimed and prior art compound (or a key component of a composition) be shown and that there be a suggestion in or expectation from the prior art that the claimed compound or composition will have the same or a similar utility as one newly discovered by applicant" ) (emphasis added); In re Lintner, 458 F.2d 1013, 1018, 173 USPQ 560, 562 (CCPA 1972) (“The fact that [applicant] uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.”).

It is asserted, that Akashe is not reasonably pertinent to the problem faced in the instant application. For instance, the instant application discloses in part: The method involves processing an egg protein material comprising egg white, whole egg, and/or egg yolk to retain the egg proteins while removing minerals and glucose naturally present in egg. Removing minerals is referred to herein as "deashing." This deashing process improves the final egg product's flavor.  Deflavored egg protein isolate has less egg flavor, is less salty, and is more bland than dried egg. (Instant Application , p. 8, lines 8-12, emphasis added) The instant application addresses the problem that eggs can include an egg flavor note undesirable for certain food applications (e.g., beverage mixes, sports nutrition products, etc.). For example, the instant application specifies that "[djeashing technologies can be used to produce egg protein isolates which can give egg additional tools to compete in the sports and nutrition markets dominated by whey and milk protein isolates" (Instant Application, abstract). Deflavoring eggs involves the removal of the minerals from the eggs. In contrast, Akashe focuses on deflavoring soy and whey protein products, not egg products. 
In response, the examiner does not agree.  The problem at hand is how to resolve the off flavors of proteins, further, it is not necessary that the prior art suggest 

It is asserted, that Applicant respectfully traverses the Restriction Requirement for at least the reason that the Office Action failed to provide evidence that examination of all pending claims would have provided a serious burden for examination if restriction was not required, particularly given the scope of search and examination of all the claims thus far (see MPEP § 803(1)). 
In response, the Restriction is proper and therefore made final.
The Office Action of 6/17/2021 states:  Amended claims 1-5, 11 and 13-16 are now directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Previously, the claims were generic to independent claim 57. Claim 57 was a species of any type of liquid egg being treating to make a de-flavored egg protein isolate, further limiting the method steps of independent claim 1.
Now claim 1 requires that the provided liquid egg is a type that is not denatured, and does not require the further method steps of independent claim 57.
Therefore, neither claim 1 nor claim 57 are generic, making them both species of methods of making a de-flavored egg protein isolate.
Since applicant has received an action on the merits for the originally presented invention (the generic in prior claim 1 and a species thereof presented in claim 57), this invention has been constructively elected by original presentation for prosecution on the merits.

Then in the Office Action of 7/07/2021, the restriction was further clarified, wherein it was noted that:
Amended claim 1 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
I. Claims 1-16, are drawn to a method, including providing non-denatured liquid egg.
Il. Claims 57-62 are drawn to a method, including a homogenized, dry final product in the form of agglomerations or powder.
The inventions are independent or distinct, each from the other because:
Inventions | and II are directed to distinct related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (8) the inventions as claimed are not obvious variants. See MPEP § 806.05(j).
In the instant case, the inventions as claimed: (1) have a materially different effect: claim 1 requires non-denatured egg protein to make a final egg protein isolate product having any form including liquids; whereas claim 57 makes a homogenized and dried powder or agglomerate egg protein isolate; (2) the inventions are mutually exclusive as they result in distinct methods of making distinct products; and (3) the inventions as claimed are not obvious variants.

Amended claim 1 is newly directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claims 1-16, are drawn to a method, including providing non-denatured liquid egg.
Claims 57-62 are drawn to a method, including a homogenized, dry final product in the form of agglomerations or powder.
The inventions are independent or distinct, each from the other because:
Inventions | and II are directed to distinct related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j).
In the instant case, the inventions as claimed: (1) have a materially different effect: claim 1 requires non-denatured egg protein to make a final egg protein isolate product having any form including liquids; whereas claim 57 makes a homogenized and dried powder or agglomerate egg protein isolate; (2) the inventions are mutually exclusive as they result in distinct methods of making distinct products; and (3) the inventions as claimed are not obvious variants.
Amended claims 1-5, 11 and 13-16 are newly directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:

The restriction is proper because it shows how the inventions are mutually exclusive as they result in distinct methods of making distinct products; and the inventions as claimed are not obvious variants.
Therefore the restriction is proper, and now made Final.









Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793